Citation Nr: 0631288	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 
2002).

2.  Entitlement to burial benefits at the rate payable for 
service-connected cause of death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.  He died in February 2003.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the fatal metastatic 
gastroesophageal adenocarcinoma was related to the veteran's 
exposure to Agent Orange (AO) in Vietnam.  The veteran's 
presence in Vietnam during the Vietnam era is confirmed and 
his exposure may be presumed under current legislation 
directed to such claims.

Furthermore, the appellant has introduced information that 
does not completely dissociate the development of the fatal 
cancer and herbicide exposure, although it does not establish 
a positive association to trigger a presumption in favor of 
service connection.  The VA examiner in September 2002 stated 
that every attempt should be made to see whether or not this 
condition was AO related and felt the information should be 
furnished to a "competent Agent Orange examiner".  More 
recently, KDH, M.D., a board-certified oncologist, stated the 
"striking element" in the veteran's history was his 
intensive exposure to AO in Vietnam.  Dr. H. felt it was more 
likely than not this exposure played a role in the 
development and unusual natural history of the tumor.  In 
addition, the appellant submitted a portion of a report to 
the VA Secretary in May 1990 concluding that various cancers, 
including esophageal cancer, were likely related to 
herbicide/AO although there was less supporting data than for 
other disorders at that time. 

On this point the Board must note that the applicable 
regulations do not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039 (1994).

According to the supplemental information VA published with 
the regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA), VA would consider any number of events, 
including exposures to environmental hazards as an event in 
service that could have led to the claimed disability for 
which the veteran seeks compensation.  In addition, it was 
explained that neither Congress nor VA in its proposed rule, 
required either competent evidence or medical evidence of 
such an association (to an event in service) as a 
prerequisite to a VA examination or medical opinion. See 66 
Fed. Reg. 45620, 45622, 45627 (Aug. 29 2001). See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The medical nexus between AO/herbicide exposure and the 
development of adenocarcinoma of the gastroesophageal 
junction is clearly not undisputed in this case, the recent 
opinion supporting such a relationship notwithstanding. See 
68 Fed. Reg. 27630-27641 (May 20, 2003), and Mariano v. 
Principi, 17 Vet. App. 305 (2003).  The VCAA duty to assist 
regarding the necessity of a medical examination/opinion does 
require an opinion where, as here, there is competent medical 
evidence that the fatal cancer may be related to an event in 
service.  See McLendon v. Nicholson, No. 04-185 (U.S. Vet. 
App. June 5, 2006), explaining that such evidence need only 
meet the "low threshold" that it "indicate" that the 
disability "may be associated" with service for assessing 
the need for a medical examination under the applicable 
provisions of the VCAA.  Furthermore, the representative had 
urged the Board to obtain an opinion from a medical 
professional in oncology, gastroenterology and pathology.

In addition, the Board notes that the veteran was rated 100 
percent disabled for post-traumatic stress disorder from 
October 24, 2001 until his death in February 2003, which 
raises the potential application of 38 C.F.R. § 3.312(c)(3).  

Accordingly, the case is REMANDED for the following action:

1. The VBA AMC should contact the 
appellant and advise her of the 
opportunity to identify or submit medical 
evidence/opinion of a relationship between 
the veteran's claimed exposure to 
AO/herbicides in Vietnam and the 
development of the fatal adenocarcinoma of 
the gastroesophageal junction. Such 
statements/opinions should be expressed in 
terms of the likelihood, for example as 
likely as not, of a relationship between 
the development of the fatal cancer and 
exposure to AO/herbicides.

2. If the VBA AMC is unable to obtain any 
of the relevant information sought, it 
shall notify the appellant that it has 
been unable to obtain such information by 
identifying the specific information not 
obtained, explaining the efforts used to 
obtain that information, and describing 
any further action to be taken with 
respect to the claim. 38 U.S.C.A. § 
5103A(b)(2).

3. The VBA AMC should arrange for a review 
of the medical file by an appropriate VA 
medical specialist or on a contract/fee 
basis if necessary for the purpose of 
ascertaining whether the adenocarcinoma of 
the gastroesophageal junction is due to 
service to include as secondary to 
AO/herbicide exposure.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
medical specialist prior and pursuant to 
conduction and completion of the medical 
review of the record.  The medical 
specialist must annotate the medical 
review report that the claims file was in 
fact made available for review in 
conjunction with the review.  

The medical specialist should provide an 
opinion as to whether it is at least as 
likely as not that adenocarcinoma of the 
gastroesophageal junction is due to 
service to include as secondary to 
AO/herbicide exposure?  The specialist, or 
another examiner if deemed necessary, 
should provide an opinion as to whether it 
was at least as likely as not that a 
service connected disability caused or 
hastened the cause of the veteran's death.  
Any opinions expressed by the medical 
specialist(s) must be accompanied by a 
complete rationale.

4. Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures. The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 
268 (1998).

5. After undertaking any development deemed 
essential in addition to that specified above, 
the VBA AMC should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, including 
entitlement to DIC under 38 U.S.C.A. § 1318, 
and the intertwined issue of entitlement to 
burial benefits at the rate for service-
connected cause of death.  If any benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should 
issue a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations pertinent to 
the claim currently on appeal. A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



